FILED IN
                                                                          12th COURT OF APPEALS
                                                                               TYLER, TEXAS
                                                                          5/26/2015 1:33:27 PM
                                    14        00266       CR                   CATHY S. LUSK
                                                                                   Clerk

               The State of Texas vs. Raymond Smith Jr.
                    Angelina County, Texas                                  2014-0261

                                   11-14-2014

                                                  11-31-2014

                                   1,000




                      Had a hearing on this again April 2015 to see if this is
                      still on appeal and since that time I've been in a 3 week
X                     trial and working on other appeals and transcripts and
                      haven't had time to work
                                                                                  6/13/15
                            45




5-26-15
                                                          W.Madison-Lindsey
936-671-4078
                                                       Whitney Madison -Lindsey

wmadison-lindsey@angelinacounty.net
                                                            Official Court Reporter
      April Ayers-Perez

       P.O. Box 908

Lufkin, Texas 75902
         936-632-5090

          State of Texas




      John Henry Tatum

        111 N. Second St.

Lufkin, Texas

         936-634-5594

           Raymond Smith Jr